March 9, 2010 Via facsimile (703-813-6968) and EDGAR Mr. Terence O’Brien Accounting Branch Chief United States Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549-7010 Re: Met-Pro Corporation Form 10-K for fiscal year ended January 31, 2009 Filed April 10, 2009 File No. 001-07763 Dear Mr. O’Brien: Please consider this letter to be a supplementary response to our letter to you dated March 1, 2010, which was in response to your letter dated February 18, 2010 regarding Met-Pro Corporation’s Annual Report on Form 10-K for the fiscal year ended January 31, 2009. Definitive Proxy Statement on Schedule 14A Compensation Discussion and Analysis, page 9 Management Incentive Plan, page 11 2.We note your response to comment 10 in our letter dated December 29,2009, and reissue this comment in part.With a view towards futuredisclosure, please describe to us in greater detail the personal performancegoals for each named executive officer.For example, with respect to Mr. De Hont, explain what elements of business performance, business strategy, leadership, and corporate governance are relevant to his performance goals. Response: We provide the following supplemental disclosure in respect of personal performance goals under the Company’s Management Incentive Plan that are quantitative in nature: The Committee’s Discretion With Respect To Personal Performance Goals As disclosed in the Company’s Proxy Statement for its 2009 Annual Meeting of Shareholders, the Company’s Compensation and Management Development Committee administers the Company’s Management Incentive Plan, and retains 160 Cassell Road, P. O. Box 144, Harleysville, PA 19438-0144 ● (215) 723-6751 ● FAX: (215) 723-6226 Email: mpr@met-pro.com ● Website: www.met-pro.com discretion over all awards under the Plan, subject to the approval by the Board of Directors (other than with respect to awards to the CEO). Additionally, and without limiting the foregoing, the Plan does not contemplate or provide for any relative ranking of individual performance goals, and it is the Committee’s intent to retain discretion with respect to the measurement of performance under this aspect of the Plan. The Committee received a report from the CEO as to the level of performance by each named executive officer who was eligible for an award under the FYE 2009 Management Incentive Plan of their individual personal performance goals. In assessing each such named executive officer’s FYE 2009 personal performance goal performance, the Committee did not assign relative values to such person’s various personal performance goals nor to relative levels of attainment of those goals. Mr. De Hont: Disclosure with respect to Mr. De Hont’s FYE 2009 personal performance goals that were quantitative in nature is as follows: · Performance goal: FYE 2009 bookings of $118,157,000 o Actual FYE 2009 bookings were $101,799,000 · Performance goal: FYE earnings per share of $0.73 o Actual FYE earnings per share were $0.65 · Performance goals: FYE gross margin of 36.3% o Actual FYE gross margin was 34.9% · Performance goal: Increase FYE 2009 international sales by 20% over the prior year o Actual results were that international sales declined by 12% In assessing Mr. De Hont’s performance with respect to FYE 2009 personal performance goals, the Committee specifically noted that one of Mr. De Hont’s personal performance goals pertained to acquisition strategy and execution.
